Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19   Page 1 of 15 PageID 57




            EXHIBIT A
   Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                Page 2 of 15 PageID 58



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

                                    Plaintiff,
                                                             C.A. No._________
                          v.

BITQYCK, INC., BRUCE ELDON BISE, and
SAMUEL JAMIE MENDEZ,

                                    Defendants.


                                CONSENT OF BITQYCK, INC.

          1.   Defendant Bitqyck, Inc. (“Defendant”) waives service of a summons and the

complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

Defendant and over the subject matter of this action.

          2.   Without admitting or denying the allegations of the complaint (except as provided

herein in paragraph 12 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

attached hereto (the “Final Judgment”) and incorporated by reference herein, which, among other

things:

               (a)    permanently restrains and enjoins Defendant from violation of Sections

5(a), 5(c), and 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a),

77e(c), and 77q(a)] and Sections 10(b) and 5 of the Securities Exchange Act of 1934 (“Exchange

Act”) [15 U.S.C. §§ 78j(b) and 78e] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];

               (b)    permanently restrains and enjoins Defendant from directly or indirectly,



                                                 1
   Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                  Page 3 of 15 PageID 59



including, but not limited to, through any entity owned or controlled by Defendant, participating

in the issuance, purchase, offer, or sale of any security.

               (c)     orders Defendant to pay a civil penalty in the amount of $189,427 under

Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange

Act of 1934 [15 U.S.C. § 78u(d)(3)]; and

               (d)     orders Defendant to pay disgorgement in the amount of $7,990,712.49,

plus prejudgment interest thereon in the amount of $195,477.50.

       3.      Defendant acknowledges that the civil penalty paid pursuant to the Final

Judgment may be distributed pursuant to the Fair Fund provisions of Section 308(a) of the

Sarbanes-Oxley Act of 2002. Regardless of whether any such Fair Fund distribution is made, the

civil penalty shall be treated as a penalty paid to the government for all purposes, including all

tax purposes. To preserve the deterrent effect of the civil penalty, Defendant agrees that it shall

not, after offset or reduction of any award of compensatory damages in any Related Investor

Action based on Defendant’s payment of disgorgement in this action, argue that it is entitled to,

nor shall it further benefit by, offset or reduction of such compensatory damages award by the

amount of any part of Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If

the court in any Related Investor Action grants such a Penalty Offset, Defendant agrees that it

shall, within 30 days after entry of a final order granting the Penalty Offset, notify the

Commission's counsel in this action and pay the amount of the Penalty Offset to the United

States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be

deemed an additional civil penalty and shall not be deemed to change the amount of the civil

penalty imposed in this action. For purposes of this paragraph, a “Related Investor Action”

means a private damages action brought against Defendant by or on behalf of one or more



                                                  2
   Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                   Page 4 of 15 PageID 60



investors based on substantially the same facts as alleged in the Complaint in this action.

       4.      Defendant agrees that it shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made

pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that it shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

       5.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       6.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       7.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       8.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       9.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.



                                                   3
   Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                 Page 5 of 15 PageID 61



       10.     Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

       11.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that it shall not be permitted to contest the factual allegations of

the complaint in this action.

       12.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission's policy “not to permit a defendant or



                                                 4
   Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                     Page 6 of 15 PageID 62



respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that it neither admits nor denies

the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),

Defendant: (i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the complaint or creating the impression that the

complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

contains no admission of the allegations, without also stating that Defendant does not deny the

allegations; and (iii) upon the filing of this Consent, Defendant hereby withdraws any papers

filed in this action to the extent that they deny any allegation in the complaint. If Defendant

breaches this agreement, the Commission may petition the Court to vacate the Final Judgment

and restore this action to its active docket. Nothing in this paragraph affects Defendant’s: (i)

testimonial obligations; or (ii) right to take legal or factual positions in litigation or other legal

proceedings in which the Commission is not a party.

        13.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

        14.     Defendant agrees that the Commission may present the Final Judgment to the



                                                    5
  Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                      Page 7 of 15 PageID 63



Court for signature and entry without further notice.

          15.   Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.


Dated:        L'l   z                          Bi        Inc

                                               By:
                                               Name
                                               Title:




          on   GI2a           2079,   Bv..^ t-q,6.&so           a person known to me,
personally appeared before me and acknow      EX    the foregoing Consent with full
authorify to do so on behalf of      g,    I
                                           AS
                                              '_
                                              IIS




                                                          on        S    ulsl     Loz3

Approved as to form:


Keith Miller
Perkins Coie LLP
1155 Avenue of the Americas, 2ZndFloor
New York, NY 10036-2711
212-262-6906                                                                 KALEIGH MAHANEY
                                                                         Notary Public, Stete of Texas
Ke ithM i I er(D,p erki n s c o i e. c om
          1
                                                                         Comm. ExPires 06-03-2023
                                                                                   tD 132036652
Counsel   for Defendant   B   itqyck, Inc.




                                                     6
   Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                 Page 8 of 15 PageID 64



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


SECURITIES AND EXCHANGE COMMISSION,

                                     Plaintiff,
                                                                       3:19-cv-02059-N
                                                              C.A. No._________
                          v.

BITQYCK, INC., BRUCE E. BISE,
and SAMUEL J. MENDEZ,

                                     Defendants.


                FINAL JUDGMENT AS TO DEFENDANT BITQYCK, INC.

       The Securities and Exchange Commission having filed a Complaint and Defendant

Bitqyck, Inc. (“Defendant”) having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;
   Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                  Page 9 of 15 PageID 65



        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.



                                                  2
  Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                   Page 10 of 15 PageID 66



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.

§ 77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or

               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination



                                                  3
  Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                  Page 11 of 15 PageID 67



               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5 of the Exchange Act [15 U.S.C.

§ 78e], while acting as an exchange, by, directly or indirectly, making use of the mails or any

means or instrumentality of interstate commerce for the purpose of using any facility of

an exchange within or subject to the jurisdiction of the United States to effect any transaction in

a security, or to report any such transaction, unless such exchange is registered as a national

securities exchange or is exempted from such registration.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 V.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from directly or indirectly, including, but not limited to,

through any entity owned or controlled by Defendant, participating in the issuance, purchase,



                                                 4
  Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                 Page 12 of 15 PageID 68



offer, or sale of any security.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                VI.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $7,990,712.49, representing profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of

$195,477.50, and a civil penalty in the amount of $189,427 under Section 20(d) of the Securities

Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act of 1934 [15 U.S.C. §

78u(d)(3)]. Defendant shall satisfy this obligation by paying $8,375,616.99 to the Securities and

Exchange Commission pursuant to the terms of the payment schedule set foth in paragraph VII.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of


                                                 5
  Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                  Page 13 of 15 PageID 69



this Court; the Defendant’s name as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission

shall hold the funds, together with any interest and income earned thereon (collectively, the

“Fund”), pending further order of the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid

pursuant to this Final Judgment to the United States Treasury.

       Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this



                                                  6
  Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                     Page 14 of 15 PageID 70



action, argue that it is entitled to, nor shall it further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant’s payment of a civil

penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor

Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.

                                                  VII.

        Defendant shall pay the total of disgorgement, prejudgment interest, and penalty due of

$8,375,616.99 in four installments to the Commission according to the following schedule: (1)

$2,093,904.25 within 90 days of entry of this Final Judgment; (2) $2,093,904 within 180 days of

entry of this Final Judgment; (3) $2,093,904.25 within 270 days of entry of this Final Judgment;

and (4) $2,093,904.25 within 360 days of entry of this Final Judgment. Payments shall be

deemed made on the date they are received by the Commission and shall be applied first to post

judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after

30 days of the entry of Final Judgment. Prior to making the final payment set forth herein,

Defendant shall contact the staff of the Commission for the amount due for the final payment.

        If Defendant fails to make any payment by the date agreed and/or in the amount agreed

according to the schedule set forth above, all outstanding payments under this Final Judgment,

including post-judgment interest, minus any payments made, shall become due and payable



                                                    7
  Case 3:19-cv-02059-N Document 4-1 Filed 08/29/19                 Page 15 of 15 PageID 71



immediately at the discretion of the staff of the Commission without further application to the

Court.

                                                VIII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                 IX.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                 X.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated: ______________, _____


                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  8
